DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-07-06 (herein referred to as the Reply) where claim(s) 1-18 are pending for consideration.

Election/Restrictions
Applicant’s election of Invention I (Claims 1-18) in the Reply is acknowledged. Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Non-elected claims 30-36 are considered WITHDRAWN.

35 USC §112(f) - Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f)
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f)
The identified claim limitation(s) is/are: 
Claim(s) 9
	a data packet replication manager attached to a user plane
		generic holder: a data packet replication manager
		functional language: attached to a user plane...

Claim(s) 18
	a replication manager attached to a user plane
		generic holder: a replication manager
		functional language: attached to a user plane...


35 USC §112(a) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(a)
Claim(s) 1, 10 and 2-9, 11-18
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The independent claims recite:
informing at least one lower layer that the detected flows of packets are related and informing the at least one lower layer of quality of service (QoS) constraints of the
packets; and
…directing the at least one lower layer to ensure….

The claim(s) is/are rejected under 35 U.S.C. 112(a) because the Specification, while being enabling for the SDAP layer, does not reasonably provide enablement for all lower layers. 
A broadest reasonable interpretation of “at least one lower layer” can be any layer that is not the top layer. Accordingly, the claimed “at least one lower layer” can be e.g., the Presentation Layer, Session Layer, Transport Layer, or Physical Layer since all of these layers are ‘lower’ than the Application Layer. Furthermore, the claim doesn’t have a point of reference with regards to what the “at least one lower layer” is lower to nor does it specify at what layer the claimed “informing” and “directing” is performed. Accordingly, the claims encompass a scope in which “informing” and “directing” is performed (a) between entities at the same “lower layer” (e.g., two entities both in the Physical Layer) or (b) from one entity at a “even lower layer” to the “at least lower layer” (e.g., An entity at a Physical Layer informing and directing an entity at the Transport Layer, where the physical layer is the “even lower layer” and the transport layer is the “at least one lower layer.” The example is effectively in the opposite direction in the ISO layer stack than what is descripted in the Specification.)
The Specification only discloses embodiments where the ‘lower layer’ is an SDAP layer (L2) and the informing/directing is performed at the Transport Layer . The Specification is silent with regards to implementations where a non-SDAP layer can be considered the ‘lower layer.’
 Consequently, the Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.
Claim(s) 5, 6 and 14, 15
The claim(s) recite variants of:
treat the packets as uncorrelated
This not a phrase of art but rather a phrase or concept of the Applicant’s lexicon. Accordingly, we look to the Specification for context and definition:
[0024] The duplication mechanism in MPTCP/MPQUIC and TSN protocols is often based on the expectation that the hardware of each sub-path is independent (for instance, a typical MPTCP use case is to transmit data on across both a wireless and a wireline connection). This is, however, not the case if the various replicas are transmitted over the same NR system, as illustrated in FIG. 1. In fact, in its current form, the NR standard is fully unaware of the packet replication occurring outside the 3GPP ecosystem, meaning that redundant packets will typically get the same treatment, e.g., transmitted on the same wireless link or even multiplexed within the same TTI, which jeopardizes reliability as both packets experience correlated performance. Similarly, for the case of industrial-grade multi-UE devices, the 5GS is also unaware that more multiple UEs may be contained within the same physical system and might also require uncorrelated treatment, e.g., be served by different gNBs and/or over different carrier frequencies. 

The Specification does not explicitly define “treat the packets as uncorrelated” but rather provides exemplary embodiments of what this phase could entail. These examples provide context that there exists a difference in packet operations but the scope of the differences is unclear and unbound. 
Consequently, the phase “treat the packets as uncorrelated” is indefinite as it is unclear as to the bounds and definition of what would satisfies the criteria of being “treated as uncorrelated.” For example, in a scenario in which a first and second packet are transmitted on the same wireless carrier frequency but in different TTIs, would treatment of these packets be considered “uncorrelated?” In this scenario, there exists both: 
a common treatment (transmitted on same wireless carrier frequency, a condition in which the Specification used as an example of packets that receive the ‘same’ treatment) and 
a different treatment (different TTI, a condition in which the Specification used as an example of packets that receive ‘uncorrelated’ treatment). 
The Specification fails to provide a clear definition of “treat the packets as uncorrelated” that would be able to answer said question in the example (i.e., How many differences would there need to be to satisfy ‘uncorrelated’? Or is theirs is a particular difference that is the primary condition to satisfy ‘uncorrelated’?
From a practical manner, there will always be at least one different aspect in processing two packets since it would be impractical/impossible to treat any two packets exactly the same – there would be some difference in timing or variance introduced by real world imperfections.

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over DINAND_130 (WO2016027130) in view of Zee_979 (US20180062979), and further view of Ozawa_604 (US20070177604)
Claim(s) 1, 10
DINAND_130 teaches
	detecting, by a network entity, that two or more flows of data packets are related; Determining that the first sub-flow and the second sub-flow must belong to the same MPTCP session. <FIG(s). 8; para. 0052-0055, 0061-0063, 0083, 0085>.
DINAND_130 does not explicitly teach
	informing at least one lower layer that the detected flows of packets are related and informing the at least one lower layer of quality of service (QoS) constraints of the packets; and
	directing the at least one lower layer to ensure that at least one of latency availability, or reliability requirements of the flows of packets are fulfilled.
However in a similar endeavor, Zee_979 teaches
	informing at least one lower layer that the detected flows of packets are related and MPTCP capable wireless device is sent an indication that a new MPTCP subflow is being added to an existing MPTCP session. The MPTCP procedure would occur in at least below the application level (MPTCP control signals occurs at transport level) and therefore the indication would occur in at least a 'lower layer' of the MPTCP capable wireless device. <FIG(s). 9a; para. 0119>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by DINAND_130 with the embodiment(s) disclosed by Zee_979. One of ordinary skill in the art would have been motivated to make this modification in order to support MPTCP on a wireless device associated with one LTE PDN connection. <para. 0007-0013>.
However in a similar endeavor, Ozawa_604 teaches
informing the at least one lower layer of quality of service (QoS) constraints of the packets; and directing the at least one lower layer to ensure that at least one of A number field instructs to guarantee QoS of an audio flow and a video flow in communications among all terminal groups. Terminal groups receive instructions in QoS Control information and implement QoS typically at the network layer. The Network layer is considered “lower layer” as it is lower than e.g., the Application layer. <FIG(s). 3; para. 0047, 0019, 0071>.
	latency requirements of the flows of packets are fulfilled. Guaranteed QoS includes delay requirements <para. 0053-0058>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by DINAND_130 and Zee_979 with the embodiment(s) disclosed by Ozawa_604. One of ordinary skill in the art would have been motivated to make this modification in order to automatically set QoS guarantee settings for each I/F of network devices in order to guarantee the communication quality of flows including an audio flow and a video flow in a network that is used in a corporation or the like <para. 0017>.
Claim(s) 4, 13
DINAND_130 teaches
wherein the detecting comprises at least one of: 
associating related sub-flows of the packets with each other; and inspecting at least one packet of the flows of packets or receiving information from an external system to detect that at least two sub-flows of the packets are transmitting related data. Determining that the first sub-flow and the second sub-flow must belong to the same MPTCP session includes detecting information received from another device (e.g., tuples and tokens) and determining the relationships based on that information. <para. 0052-0055>.
Claim(s) 7, 16
DINAND_130 does not explicitly teach
further comprising 
identifying the quality of service (QoS) constraints that need to be fulfilled for the packets.
However in a similar endeavor, Ozawa_604 teaches
identifying the quality of service (QoS) constraints that need to be fulfilled for the packets. A number field instructs to guarantee QoS of an audio flow and a video flow in communications among all terminal groups. Terminal groups receive instructions in QoS Control information and implement QoS typically at the network layer. The Network layer is considered “lower layer” as it is lower than e.g., the Application layer. In order to perform this the device would need to identify said QoS first <FIG(s). 3; para. 0047, 0019, 0071>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by DINAND_130 and Zee_979 with the embodiment(s) disclosed by Ozawa_604. One of ordinary skill in the art would have been motivated to make this modification in order to automatically set QoS guarantee settings for each I/F of network devices in order to guarantee the communication quality of flows including an audio flow and a video flow in a network that is used in a corporation or the like <para. 0017>.


Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over DINAND_130 (WO2016027130) in view of Zee_979 (US20180062979), in view of Ozawa_604 (US20070177604), and further view of VRZIC_618 (US20170366618)
Claim(s) 2, 11
DINAND_130 does not explicitly teach
wherein the related flows of packets comprise redundant packets.
However in a similar endeavor, VRZIC_618 teaches
	wherein the related flows of packets comprise redundant packets. A UPGW 30 or 31 is associated with one or more AN, providing redundant links enabling redundant data flows of packets between the UE 50 and 51 and the DN 40. Accordingly each link corresponds to a flow which is redundant with respect to at least on other link/flow. <FIG(s). 1A, 1B, 7; para. 0056>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by DINAND_130, Zee_979 and Ozawa_604 with the embodiment(s) disclosed by VRZIC_618. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved session management and continuity while a mobile device moves within a network <para. 0007-0010>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over DINAND_130 (WO2016027130) in view of Zee_979 (US20180062979), in view of Ozawa_604 (US20070177604), and further view of ACHOURI_341 (US20210297341)
Claim(s) 3, 12
DINAND_130 does not explicitly teach
wherein the detecting comprises determining whether the flows of packets are used for redundant packets of internet protocol (IP)/Ethernet flows.
However in a similar endeavor, ACHOURI_341 teaches
	wherein the detecting comprises determining whether the flows of packets are used for redundant packets of internet protocol (IP)/Ethernet flows. MPTCP connection can duplicate a particular subflow so that a particular subflow can be sent over more than one path. This can be used to provide resilience to the connection. <para. 0042>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by DINAND_130, Zee_979 and Ozawa_604 with the embodiment(s) disclosed by ACHOURI_341. One of ordinary skill in the art would have been motivated to make this modification in order to provide resilience to a connection by providing redundant subflow path <para. 0042>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over DINAND_130 (WO2016027130) in view of Zee_979 (US20180062979), in view of Ozawa_604 (US20070177604), and further view of Le_098 (US20170171098)
Claim(s) 3, 12
DINAND_130 does not explicitly teach
wherein the detecting comprises determining whether the flows of packets are used for redundant packets of internet protocol (IP)/Ethernet flows.
However in a similar endeavor, Le_098 teaches
	wherein the detecting comprises determining whether the flows of packets are used for redundant packets of internet protocol (IP)/Ethernet flows. MPTCP examining device examines the queue to see if any redundant data has been sent on a different subflow. <para. 0033; Claim(s) 8, Claim(s) 5>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by DINAND_130, Zee_979 and Ozawa_604 with the embodiment(s) disclosed by Le_098. One of ordinary skill in the art would have been motivated to make this modification in order to improve conventional techniques that only utilize single-directional flow parameters and drop packets that are useful packets instead of redundant ones <Background, Summary>.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over DINAND_130 (WO2016027130) in view of Zee_979 (US20180062979), in view of Ozawa_604 (US20070177604), and further view of Zhang_233 (US20210211233)
Claim(s) 9, 18
DINAND_130 does not explicitly teach
wherein the network entity comprises a data packet replication manager attached to a user plane function.
However in a similar endeavor, Zhang_233 teaches
	wherein the network entity comprises a data packet replication manager attached to a user plane function. Network entity replicates one or more copies of uplink data packets of a QoS flow. The network entity is communicate coupled to a UPF entity. <FIG(s). 2; para. 0046-0048>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by DINAND_130, Zee_979 and Ozawa_604 with the embodiment(s) disclosed by Zhang_233. One of ordinary skill in the art would have been motivated to make this modification in order to to provide a solution of supporting high data transmission reliability by redundant transmission under an application scenario of a mobile communication system. <para. 0004>.


Relevant Cited References
US20190289477
US20150282219
US20180279161
US20200145884
US20170078206
US20140046882
US20160204996

Examiner’s Notes
Independent Claims
The “lower layer” language is will be fairly problematic with regards to prior art as discussed in the USC112 rejections herein that anything below the Application Layer is a “lower layer.” Since QoS enforcement is typically conducted not conducted at Application Layer, QoS operations will be generally always be performed at a “lower layer.” 
“lower layer” is an abstract concept in that it is directed to a nebulous layer in the ISO model rather than an actual device or destination. Consequently, the “lower layer” language is will be fairly problematic with regards to prior art in that the claims don’t specify where this “lower layer” is (in another device or the network entity itself).
The limitations are piece-wise limitations in that the related flows aspects, QoS constraints and three requirements (latency, availability and reliability) have very little patentable connection. In other words, the fact that the flows are related doesn’t really affect the QoS constraints and the QoS constraints aren’t necessarily related to the three requirements.

Claim 5, 6, 14, 15
The claims recite:
indicates to the at least one lower layer to treat the packets as uncorrelated.
	The Examiner has interpreted “the packets” as all the packets from the detected flows of packets. Consequently, this claim requires that every packet must be treated uncorrelated, even packets from the same (sub)flow.
Claim 8, 17
The claims recite:
scaling the quality of service (QoS) constraints to be fulfilled by the at least one lower layer.
	In conjunction with the independent claims, the claims also effectively require:

informing the at least one lower layer of quality of service (QoS) constraints of the packets; 
	
The Examiner has interpreted the claims to require two states of the QoS constraint (scaled and un-scaled) and that the un-scaled version is informed to the lower layer and scaled version is intended to be fulfilled by the lower layer. That is, the claims require the device send the unscaled version to the lower layer and scaling said unscaled version. Note this is NOT the same as scaling the constrained then sending the scaled version to the lower layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717. The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415